223 Ga. 723 (1967)
157 S.E.2d 750
PEAGLER et al.
v.
THIGPEN, Member of Ware County Board of Education, et al.
24318.
Supreme Court of Georgia.
Argued October 9, 1967.
Decided October 20, 1967.
Albert E. Butler, for appellants.
Memory, Barnes & Memory, Foster Memory, S. F. Memory, Jr., for appellees.
ALMAND, Presiding Justice.
Robert Peagler and others in their petition against W. B. Thigpen and others, as members of the Ware County Board of Education, prayed that a writ of prohibition issue against the defendants requiring them to show cause why they should not be forbidden to proceed further with the transfer and assignment of pupils from two county schools. In the petition it was alleged that the board on May 22, 1967, denied the petitioners' application to continue the present assignment of children residing in the Millwood-Manor residential area to the Millwood Grammar School. From this decision a petition for certiorari to the Ware Superior Court was filed. Thereafter on May 26, 1967, the board passed an order to abolish the Millwood Grammar School and grades 9-12 of the Manor School and to transfer the children residing in the Millwood-Manor area to other county schools. The petition seeks to prohibit the board from implementing this last order.
The defendants filed general demurrers to the petition for prohibition *724 which were sustained. The appeal is from this order sustaining the demurrers and dismissing the petition. Held:
The case of Booth v. Ware County Board of Education, 223 Ga. 583, was between the same parties and involved the same subject matter as here. We there held that the trial court properly refused to enjoin the Ware County Board of Education from proceeding to carry out its plan of pupil transfer and assignment pending the petitioners' appeal to the superior court. The action of the board in the instant case was authorized by Code Ann. § 32-954 (Ga. L. 1953, Nov. Sess., pp. 282, 283). Davis v. Jarriel, 223 Ga. 624.
The court did not err in sustaining the general demurrers.
Judgment affirmed. All the Justices concur.